NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVE K. WILSON BRIGGS,                         No.    14-17175

                Plaintiff-Appellant,            D.C. No. 4:13-cv-04679-PJH

 v.
                                                MEMORANDUM*
SONY PICTURES ENTERTAINMENT,
INC.; TRISTAR PICTURES, INC.; MEDIA
RIGHTS CAPITAL; QED
INTERNATIONAL; NEILL BLOMKAMP,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Phyllis J. Hamilton, Chief Judge, Presiding

                          Submitted February 28, 2018

Before:      Thomas, Chief Judge, Trott and Silverman, Circuit Judges.

      Steve K. Wilson Briggs appeals pro se from the district court’s summary

judgment in his copyright action. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Cavalier v. Random House, Inc., 297 F.3d 815, 822 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
2002), and we affirm.

      The district court properly granted summary judgment on Briggs’s copyright

infringement claim because Briggs failed to raise a genuine dispute of material fact

as to whether defendants accessed his screenplay Butterfly Driver, or whether

Briggs’s screenplay and defendants’ film Elysium are either strikingly or

substantially similar. See L.A. Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d

841, 846 (9th Cir. 2012) (setting forth ways a plaintiff may prove access); Baxter v.

MCA, Inc., 812 F.2d 421, 423 (9th Cir. 1987) (“Absent evidence of access, a

‘striking similarity’ between the works may give rise to a permissible inference of

copying.”); see also Benay v. Warner Bros. Entm’t, Inc., 607 F.3d 620, 624-25 (9th

Cir. 2010) (setting forth the extrinsic test to assess substantial similarity between

specific expressive elements of copyrighted works at issue, such as plot, sequence

of events, theme, dialogue, mood, setting, pace, and characters).

      We reject Briggs’s unsupported contention that the district court applied the

wrong standard for deciding whether the defendant has accessed the plaintiff’s

work. L.A. Printex did not overrule Art Attacks Ink, LLC v. MGA Entertainment,

Inc., 581 F.3d 1138 (9th Cir. 2009), or Three Boys Music Corp. v. Bolton, 212 F.3d

477 (9th Cir. 2000), by not expressly reiterating that speculation or conjecture fails

to establish a reasonable probability of access. See L.A. Printex, 676 F.3d at 846

(““To prove access, a plaintiff must show a reasonable possibility, not merely a


                                           2                                    14-17175
bare possibility, that an alleged infringer had the chance to view the protected

work.””) (quoting Art Attacks Ink, 581 F.3d at 1143); see also Nelson v. Pima

Cmty. Coll., 83 F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere allegation and

speculation do not create a factual dispute for purposes of summary judgment.”).

This court in Loomis v. Cornish reaffirmed that access can be proved with

circumstantial evidence either by a chain of events linking the plaintiff’s work and

the defendant’s access, or by showing that the plaintiff’s work has been widely

disseminated. See Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016).

Summary judgment was proper because Briggs’s speculations about access did not

raise a triable dispute.

       The district court did not abuse its discretion by denying Briggs’s motion to

amend his complaint after the deadline set forth in the pretrial scheduling order

because Briggs failed to show “good cause.” See Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992) (setting forth standard of

review and the “good cause” requirement to modify a scheduling order).

       The district court did not abuse its discretion by granting Briggs a shorter

discovery continuance than he had requested. See Martel v. Cnty. of Los Angeles,

56 F.3d 993, 995 (9th Cir. 1995) (en banc) (“[A] district court’s decision to deny a

continuance sought for the purposes of obtaining discovery will be disturbed only

upon the clearest showing that denial of discovery results in actual and substantial


                                          3                                    14-17175
prejudice to the complaining litigant.”) (citation and internal quotation marks

omitted).

      AFFIRMED.




                                          4                                   14-17175